Citation Nr: 0833360	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-23 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to August 
1970, including service in the Republic of Vietnam from 
January 1968 to January 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with these claims in July 2005.  In February 2006, the 
veteran submitted a statement to VA in which he withdrew his 
request for a hearing.  Thus, the Board finds the veteran's 
request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) 
(2007).

The veteran's claims were remanded by the Board in December 
2007 for additional evidentiary development.  


FINDINGS OF FACT

1.  Hypertension had its onset in service.

2.  Coronary artery disease is etiologically related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  Coronary artery disease is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2007). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d); 38 
U.S.C.A. §§ 1110, 1131.  If chronic disorders such as 
hypertension or organic heart disease are manifest to a 
compensable degree within one year after separation from 
service, these disorders may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

Factual Background and Analysis

The veteran contends in this case that his hypertension and 
coronary artery disease (CAD) are related to service.  In the 
alternative, the veteran asserts that his hypertension and 
CAD are secondary to his service-connected diabetes mellitus.  
The Board has reviewed the evidence of record.

Service treatment records (STRs) associated with the 
veteran's claims file show that he was afforded a clinical 
evaluation and physical examination in August 1967 prior to 
entering service.  The clinical evaluation was normal and no 
cardiovascular abnormalities were found at that time.  Upon 
physical examination, the veteran's blood pressure was 
interpreted to be 140/80.  The veteran described his health 
as "good," and provided a medical history in which he 
specifically denied ever having high blood pressure, 
palpitation or pounding heart, shortness of breath, or pain 
or pressure in the chest.

The veteran was also afforded a clinical evaluation and 
physical examination in July 1970 prior to discharge from 
service.  The clinical evaluation was normal and no 
cardiovascular abnormalities were found.  The veteran's blood 
pressure was interpreted to be 150/102.  The veteran 
described his health as "good," and provided a medical 
history in which he specifically denied ever having high 
blood pressure, palpitation or pounding heart, shortness of 
breath, or pain or pressure in the chest.  The veteran also 
provided a signed statement dated August 1970 in which he 
stated that there had been no change in his medical condition 
since his last examination.

The Board notes that there are numerous post-service private 
and VA treatment records associated with the veteran's claims 
file that documented his diagnosis of and treatment for 
hypertension and CAD.  The bulk of these records, however, 
are of little probative value because they do not discuss the 
onset or etiology of the claimed disabilities.

Associated with the veteran's claims file is a statement from 
his primary care physician, G. Boccarossa, D.O., dated 
December 2004.  Dr. Boccarossa indicated that the veteran 
"apparently had hypertension based on records in the 
military."  The veteran subsequently developed diabetes and 
CAD as well as atherosclerosis of the carotid artery.  Dr. 
Boccarossa stated that the veteran's CAD was "definitely 
related to his diabetes."  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in May 2005.  The examiner reviewed the veteran's 
claims file.  The examiner noted that the veteran's blood 
pressure was 150/102 at the time of separation and that 
private treatment notes dated 1975 and 1978 showed the 
veteran's blood pressure to be 150/110 and 148/110 
respectively.  The veteran began treatment on Lopressor in 
1984 and was diagnosed as having type II diabetes mellitus in 
December 1993.  The veteran subsequently underwent a two-
vessel coronary artery bypass graft (CABG) in January 1994 
and the procedure was repeated in February 2001.  

Upon physical examination, the veteran's standing blood 
pressure was 162/70 and 154/72.  The veteran's blood pressure 
while lying down was 160/70 while his sitting blood pressure 
was 160/68.  An electrocardiogram (EKG) administered at that 
time showed sinus bradycardia and a non-specific T-wave 
abnormality.  Chest x-rays revealed mild cardiomegaly.  The 
impression was (1) coronary artery disease, status-post CABG 
x2; (2) essential hypertension, treatment beginning in 1984; 
(3) type II diabetes mellitus, diagnosed 1993; and (4) 
proteinuria, noted as early as 1993-94.

The examiner opined that the veteran's multiple 
cardiovascular conditions were not aggravated by his diabetes 
mellitus.  In support of this contention, the examiner noted 
that the veteran had several risk factors for CAD, to include 
a "strong family history," his gender, hypertension, and 
dyslipidemia.  The examiner also observed that the veteran 
already had heart disease and hypertension at the time he was 
diagnosed as having type II diabetes mellitus in December 
1993.
Dr. Boccarossa submitted an additional statement in support 
of the veteran's claim dated May 2005.  Dr. Boccarossa 
indicated that the veteran developed CAD and atherosclerosis 
of the carotid artery as a result of his diabetes mellitus.  

The veteran underwent a VA C&P Examination in August 2005 to 
assess the severity of his diabetes mellitus.  The examiner 
reviewed the veteran's medical records.  The veteran's blood 
pressure was interpreted to be 160/72, 158/72, and 160/70.  
The examiner also noted that the veteran had hypertension and 
CAD.  The examiner concluded that the veteran's hypertension 
and/or CAD/heart disease was neither caused nor aggravated by 
his service-connected diabetes.  In support of this 
contention, the examiner reviewed the veteran's VA and 
private medical records.

The veteran was also afforded a VA C&P examination in January 
2008.  The examiner reviewed the veteran's claims file and 
medical records.  Upon physical examination, the veteran's 
blood pressure was 130/80, 132/82, and 130/80.  The examiner 
observed that the veteran's blood pressure in July 1970 was 
150/102 and that such a reading would be "certainly defined 
as hypertensive by any current accepted standard."  Although 
the examiner found no hypertensive readings within one year 
after separation, the examiner nevertheless concluded "in my 
opinion, it is as least as likely as not that the veteran's 
hypertension began while on active duty military service."  
The examiner further noted that hypertension was a well-known 
risk factor for CAD and that essentially, it was at least as 
likely as not that the veteran's hypertension caused his 
heart disease.

Given the evidence of record, the Board concludes that 
service connection is warranted for both hypertension and 
coronary artery disease.  

The Board notes that there are competing medical opinions 
regarding the etiology and onset of the veteran's 
hypertension.  While the Board may not reject a favorable 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
the Board does have the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinions of treating physicians greater weight 
in claims made by the veteran.  See Guerrieri, 4 Vet. App. at 
471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Here, the May 2005 VA C&P examiner acknowledged that the 
veteran's blood pressure upon separation from service was 
150/102 and that he was currently treated for hypertension.  
The examiner diagnosed the veteran as having essential 
hypertension, the onset of which was allegedly in 1984.  In 
support of this contention, the examiner noted that 1984 was 
the earliest evidence of record showing that the veteran was 
prescribed Lopressor, a drug commonly used to manage 
hypertension.  

By way of contrast, the Board notes that Dr. Boccarossa 
stated in December 2004 that the veteran "apparently" had 
hypertension in service.  However, the Board attaches little 
probative weight to this opinion since Dr. Boccarossa failed 
to cite to specific medical evidence or provide additional 
medical commentary to support this contention.  Furthermore, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
and a bare transcription of lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

However, the Board also notes that the veteran was afforded 
a VA C&P examination in January 2008.  The examiner 
reviewed the veteran's claims file and medical records at 
that time and observed that the veteran's blood pressure in 
July 1970 was 150/102.  Based on his experience and "common 
medical knowledge," the examiner indicated that such a 
reading would be "certainly defined as hypertensive by any 
current accepted standard."  As such, the examiner 
concluded that the veteran's hypertension began while he 
was on active duty.  

In light of the January 2008 VA examiner's review of the 
veteran's claims file and medical records, as well as 
familiarity with currently accepted medical standards, the 
Board finds the January 2008 VA examiner's opinion that the 
veteran's hypertension began on active duty to be highly 
probative evidence of the issue currently on appeal.  
Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's hypertension was incurred in service.  
The issue of secondary service connection, therefore, need 
not be addressed as it pertains to the veteran's claim of 
entitlement to service connection for hypertension because 
the Board has granted in full the benefit sought on a direct 
basis.

As to the veteran's CAD claim, the Board finds that service 
connection is not warranted on either a direct or presumptive 
basis.  Notably, there is no in-service evidence of treatment 
for or a diagnosis of CAD.  The first pertinent post-service 
treatment record is dated January 1994, over two decades 
after discharge from service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the lapse of over two 
decades between service and the diagnosis of CAD is evidence 
against the veteran's claim.  In addition, there is no 
credible evidence of record indicating that the veteran's CAD 
was related to service.

The Board notes that the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
decreased energy or fatigue, but the veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of his CAD.
   
In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the veteran's CAD to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  As previously 
stated, entitlement to direct service connection requires a 
finding that there is a current disability that has a 
relationship to an in-service injury or disease.  In this 
case, there is competent medical evidence showing a diagnosis 
of CAD, but there is no competent, probative medical evidence 
to link this disease, which occurred many years after 
discharge from service, to the veteran's period of active 
service, nor is there evidence to show that the veteran's 
organic heart disease was manifest to a compensable degree 
within one year after separation from service.  Accordingly, 
the Board concludes that the veteran's claim for service 
connection must be denied on both direct and presumptive 
bases.

While the veteran is not entitled to service connection for 
hypertension on either a direct or presumptive basis, the 
Board is nevertheless obligated to examine the veteran's 
claim of service connection for CAD on a secondary basis.  
To this end, the Board notes that the bulk of the veteran's 
argument with respect to this claim is based on his belief 
that his CAD is secondary to his service-connected type II 
diabetes mellitus. 

The veteran is competent as a lay person to discuss the 
symptoms related to his CAD.  See Layno and Buchanan, supra.  
The veteran is not, however, professionally qualified to 
indicate whether his CAD is proximately due to, the result 
of, or aggravated by his service-connected diabetes mellitus.  
See Espiritu and Jandreau, supra.  Moreover, none of the 
probative, credible medical evidence of record shows that the 
veteran's CAD was proximately due to, the result of, or 
aggravated by his service-connected diabetes mellitus.  Thus, 
the veteran's statements to that effect are entitled to 
limited probative value in light of the other evidence of 
record.  

For example, the Board is aware that Dr. Boccarossa stated in 
December 2004 that the veteran's CAD was "definitely related 
to his diabetes."  Regrettably, however, Dr. Boccarossa 
failed to cite to specific medical evidence or provide 
additional medical commentary to support this contention.  
See LeShore, supra.  Thus, Dr. Boccarossa's opinion is 
entitled to little probative value.

In May 2005, the VA C&P examiner opined that the veteran's 
multiple cardiovascular conditions were not aggravated by his 
diabetes mellitus.  In support of this contention, the 
examiner noted that the veteran had several risk factors for 
CAD, to include a "strong family history," his gender, 
hypertension, and dyslipidemia.  The examiner observed that 
the veteran already had heart disease and hypertension at the 
time he was diagnosed as having type II diabetes mellitus in 
December 1993.  Similarly, the August 2005 VA examiner 
concluded that the veteran's hypertension and/or CAD/heart 
disease was neither caused nor aggravated by his service-
connected diabetes based on a review of the veteran's VA and 
private medical records.

Thus, the Board concludes that the veteran is not entitled to 
service connection for CAD secondary to his service-connected 
diabetes mellitus, particularly where, as here, there is an 
absence of credible, probative medical evidence showing that 
the veteran's CAD was proximately due to, the result of, or 
aggravated by his service-connected diabetes mellitus.  

However, the Board also acknowledges that once a claim is 
received, VA must review the claim in a liberal manner to 
identify and adjudicate all reasonably raised claims.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  In light of the 
Board's grant of service connection for hypertension 
discussed above, and the January 2008 VA C&P examination 
report which essentially indicated that the veteran's now 
service-connected hypertension caused his CAD, the Board 
finds that the veteran is entitled to service connection for 
CAD, to include as secondary to his service-connected 
hypertension.
    
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for hypertension is granted.

Service connection for coronary artery disease is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


